NO. 07-10-0011-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL A

                                      NOVEMBER 9, 2010




                     BERNIE MAC WALL AKA BERNIE MACK WALL,
                                  APPELLANT

                                                 v.

                            THE STATE OF TEXAS, APPELLEE



                FROM THE 355TH DISTRICT COURT OF HOOD COUNTY;

            NO. CR11138; HONORABLE RALPH H. WALTON, JR., JUDGE



Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                  MEMORANDUM OPINION

       Appellant, Bernie Mac Wall a/k/a Bernie Mack Wall, was convicted by a jury of

attempted kidnapping, enhanced by prior felony convictions, for aggravated sexual

assault by threats of violence and force, burglary of a vehicle, and theft from a person.1

He was sentenced to twenty years confinement and fined ten thousand dollars. In


1
See Tex. Penal Code Ann. § 20.03 (Vernon 2003); Id. at §§ 12.35(c), 12.42(a)(3) (Vernon Supp. 2010).
presenting his appeal, counsel has filed an Anders2 brief in support of a motion to

withdraw. We grant counsel's motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).            Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.              See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of his right to file a pro se response if he desired to do so,

and (3) informing him of his right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.3 Neither the State nor Appellant filed a response to

counsel's brief.


        By his Anders brief, counsel raises two arguable issues:                        (1) whether the

evidence is legally and factually sufficient to support the trial court's judgment4 and (2)


2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
3
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court's Certification of Defendant's Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. Tex. R. App. P. 48.4. See In re
Schulman, 252 S.W.2d at 408 n.22 & 411 n.35.
4
 See Brooks v. State, No. PD-0210-09, 2010 Tex. Crim. App. LEXIS 1240, at *57 (Tex.Crim.App. Oct. 6,
2010) (abandoning factual sufficiency as an evidentiary sufficiency standard).

                                                     2
whether the trial court erred by permitting a state jail felony offense to be punished as a

second degree felony.      Counsel then candidly reviews each arguable issue and

explains why no reversible error is presented.


       We have reviewed counsel's arguments and we have independently examined

the entire record to determine whether there are any non-frivolous issues which might

support the appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 S. Ct.
346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues. See Gainous

v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). After reviewing the record and

counsel's brief, we agree with counsel that there are no plausible grounds for appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court's

judgment is affirmed.




                                                        Patrick A. Pirtle
                                                            Justice

Do not publish.




                                            3